Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter


Claims 1-20 are allowed. 
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
A patient transport apparatus comprising: a support structure; a support wheel coupled to the support structure, with the support wheel being swivelable about a swivel axis; an auxiliary wheel coupled to the support structure and being configured to influence motion of the patient transport apparatus over a floor surface and with the auxiliary wheel being configured to move between a deployed position engaging the floor surface and a retracted position being spaced from the floor surface; an auxiliary wheel position sensor to determine movement of the auxiliary wheel between the deployed position and the retracted position; a lift actuator coupled to the support structure and the auxiliary wheel, with the lift actuator operable to move the auxiliary wheel between the deployed position and the retracted position; a user interface coupled to the support structure and being configured to be touched by a user to influence motion of the patient support apparatus over the floor surface; a user interface sensor coupled to the user interface and configured to generate signals responsive to touch relative to the user .
Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, shouldpreferably accompany the issue fee. Such submissions should be clearly labeled"Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3614                       

/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614